DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-57 Canceled.
Claim Objections
Regarding Claim 60 the limitation “flexible partitioning” is unclear, how is the partition been flex?  Claims should be specified in terms of clear technical feature. Therefore the scope of the claim is vague and indefinite. Please clarify or explain. 
Regarding Claim 65 and 73 the limitation “…first picture segment borders corresponding edges…” is unclear, how is edge of a first picture segment borders corresponding edges of two or more adjacent picture segments? Claims should be specified in terms of clear technical feature. Therefore the scope of the claim is vague and indefinite. Please clarify or explain. 
Regarding Claims 63, 66 and 74 “…wherein the first subsegment size and the second subsegment size are different…” is unclear, how is determine whether to skip or not? Claims should be specified in terms of clear technical feature. Therefore the scope of the claim is vague and indefinite. Please clarify or explain. 
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 58-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coban et.al. (US 20120189049) (Muhammed Zeyd  Coban).
Regarding Claim 58,  Coban discloses a method of decoding a picture, the method comprising: receiving a bitstream comprising a plurality of coded segments, and information from a parameter set associated with the plurality of coded segments [See paragraphs 7-11 and Claim 13];  deriving, from the information in the bitstream: a spatial partition structure that divides the picture into a plurality of picture segments [See paragraphs 7-1 3 and Claims 13-14];wherein: each picture segment corresponds to one of the plurality of coded segments and comprises one or more subsegments;  at least one picture segment comprises at least two subsegments;  and each subsegment comprises a plurality of units with each unit corresponding to a region of the picture [See paragraphs 40-44, 132 and Fig 6]; a subsegment size of a subsegment of the spatial partition structure [See paragraphs 51-54 and Claim 15]; and a unit size of a unit of the spatial partition structure [See paragraphs 70-75]; and decoding the plurality of coded segments received in the bitstream in accordance with the spatial partition structure, wherein derivation of an intra prediction mode for a second unit of a given one of the picture segments depends on a derived intra prediction mode for a first unit of the given one of the picture segments, and is independent of any intra prediction mode for units of any other picture segments [See paragraphs 83-91 and Claims 10-11];
 	Regarding Claim 59, Coban discloses deriving a quantization parameter value for the second unit based on a quantization parameter value for the first unit, and independently of any quantization parameter value for units of other picture segments [See paragraphs 44-45].
Regarding Claim 60, Coban discloses wherein deriving the spatial partition structure comprises deriving the spatial partition structure responsive to receiving an indication that an encoder sending the bitstream is using flexible partitioning [See paragraphs 42 and 66]. 
 Regarding Claim 61, Coban discloses wherein deriving the spatial partition structure comprises deriving the spatial partition structure responsive to receiving an indication that an encoder sending the bitstream is using subsegments [See paragraphs 42 and 66].
 	Regarding Claim 62, Coban discloses wherein decoding the plurality of coded segments received in the bitstream comprises decoding each picture segment according to a predefined decoding order, wherein the predefined decoding order is a raster scan order [See paragraphs 85-86].
 	Regarding Claim 63, Coban discloses wherein deriving a subsegment size comprises deriving a first subsegment size for a first subsegment and a second subsegment size for a second subsegment, wherein the first subsegment size and the second subsegment size are different [See paragraphs 42 -44, 66, 132 and  Fig. 6].
 	Regarding Claim 64, Coban discloses deriving a spatial size of a segment based on a subsegment size [See paragraphs 41-42, 54 and 103-104].
 Regarding Claim 65, Coban discloses wherein an edge of a first picture segment borders corresponding edges of two or more adjacent picture segments. 
 	Regarding Claim 66, Coban discloses wherein the information indicates a first subsegment size for a first subsegment of the spatial partition structure and a second subsegment size for a second subsegment of the spatial partition structure, and wherein the first subsegment size and the second subsegment size are different [See paragraphs 42 -44,  66, 132 and  Fig. 6].
Regarding Claim 67, Coban discloses wherein the information indicates one of a height, a width, and an area of a subsegment of the spatial partition structure as an integer multiple of a respective one of a height, a width, and an area of a unit of the spatial partition structure [See paragraphs 41-42, 54 and 103-104].
 	Regarding Claim 68, Coban discloses wherein the information comprises a single subsegment size for all the subsegments of the spatial partition structure [See paragraphs 58-59 and Claims 2-3].
 	Regarding Claim 69, Coban discloses wherein each subsegment of the spatial partition structure corresponds to one of a rectangular region of the picture and a square region of the picture [See paragraphs 40-44, 132 and Fig. 6]. 
 Regarding Claim 70, Coban discloses wherein the spatial partition structure divides the picture segments by arranging corners of each picture segment on a grid that defines, for each picture segment, corresponding values for a start corner and end corner [See paragraphs 43-45].
Regarding claim 71, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. In addition, for encoder see Figs 1-2.
 Regarding Claim 72, Coban discloses wherein generating a bitstream further comprises generating the bitstream to comprise an indication that the spatial partition structure comprises subsegments [See paragraphs 42 and 66].
 Regarding Claim 73, Coban discloses wherein an edge of a first picture segment borders corresponding edges of two or more adjacent picture segments [See paragraphs 40-44, 132 and Fig. 6].
Regarding Claim 74, Coban discloses wherein the information indicates a first subsegment size for a first subsegment of the spatial partition structure and a second subsegment [See paragraphs 42 -44,  66, 132 and  Fig. 6].
 	Regarding Claim 75, Coban discloses wherein the information indicates one of a height, a width, and an area of a subsegment of the spatial partition structure as an integer multiple of a respective one of a height, a width, and an area of a unit of the spatial partition structure [See paragraphs 41-42, 54 and 103-104].
 Regarding Claim 76, Coban discloses wherein the information comprises a single subsegment size for all the subsegments of the spatial partition structure [See paragraphs 58-59 and Claims 2-3].
 Regarding Claim 77, Coban discloses wherein each subsegment of the spatial partition structure corresponds to one of a rectangular region of the picture and a square region of the picture [See paragraphs 40-44, 132 and Fig. 6].
 Regarding Claim 78, Coban discloses wherein the spatial partition structure divides the picture segments by arranging corners of each picture segment on a grid that defines, for each picture segment, corresponding values for a start corner and end corner [See paragraphs 40-44, 132 and Fig. 6].
 Regarding Claim 79, Coban discloses wherein the grid is defined with respect to subsegments of the spatial partition structure [See paragraphs 40-45].
Regarding claim 80, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 81, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 82, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here In addition, for encoder see Figs 1-2
Regarding claim 83, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. In addition, for encoder see Figs 1-2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487